DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on February 8, 2022 has been entered.
 Response to Amendment
The Amendment filed February 8, 2022 has been entered. Claims 11 – 16 and 21 – 34 are pending in the application with claims 1 – 10 and 17 – 20 being cancelled and 21 – 34 being newly added.
Drawings
The drawings are objected to because of the following informalities:
There are no reference numerals shown in the drawings for the following claimed limitations in claim 11: “a first drive body” and “a second drive body”.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to 
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “a first drive body” and “a second drive body” in claim 11.
Claim Objections
Claims 11 – 16, 21 – 24, 26 and 31 – 34 are objected to because of the following informalities. Appropriate correction is required.
Claim 11, line 15: “of the first pair of bearings disposed on a second side of the second width” should read --of the second pair of bearings disposed on a second side of the second width--.
Claim 26, line 6 and line 7: “torque” should read --the torque--.
Claim 31, line 16 and line 17: “torque” should read --the torque--.
Claims 12 – 16 and 21 – 24 are objected to for being dependent on claim 11.
Claims 32 – 34 are objected to for being dependent on claim 31.
Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 11, 13, 14, 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (US 5,358,387 – herein after Suzuki) in view of Crum et al. (US 2019/0293070 – herein after Crum), John Mikulasek (US 2,475,247 – herein after John) and evidenced by Ishii et al. (US 2019/0353162 – herein after Ishii).
In reference to claim 11, Suzuki teaches a co-rotating scroll device (in fig. 1) comprising: 
a housing (formed by 8, 9); 
a first scroll (1) rotatably mounted (col. 2, lines 27-31) within the housing and having a first axis of rotation (axis of boss 8a, as per disclosure in col. 2, lines 32-37), a first involute (1b; involute spiral/scroll wrap of 1), and a first drive body (see fig. A below), the first drive body having a first width (labelled “1st”) and a first circumferential portion (labelled “fcp”);
a first pair of bearings (13+11) configured to support the first scroll (1), one of the first pair of bearings (13) disposed on a first side (left side) of the first width of the first drive body and another one of the first pair of bearings (11) disposed on a second side (inner circumferential side) of the first width of the first drive body; 
a second scroll (2) rotatably mounted (col. 2, lines 27-31) within the housing and having a second axis of rotation (axis of boss 9a, disclosure in col. 2, lines 32-37), a second involute (2b; involute spiral/scroll wrap of 2), and a second drive body (see fig. A below), the second drive body having a second width (labelled “2nd”) and a second circumferential portion (labeled “scp”), the second axis of rotation (axis of boss 9a) offset from the first axis of rotation (in view of disclosure in col. 2, lines 32-37: the claimed feature of the second axis being offset from the first axis is present); 
a second pair of bearings (14+12) configured to support the second scroll (2), one of the second pair of bearings (14) disposed on a first side (right side) of the second width of the second drive body and another one of the second pair of bearings (12) disposed on a second side (inner circumferential side) of the second width of the second drive body;
a motor (see col. 2, lines 53-58); and 
a drive shaft (5) having a third axis of rotation (in horizontal direction) distant from the first axis of rotation and the second axis of rotation (as seen in fig. 1), the drive shaft configured to transmit torque from the motor to each of the first scroll and the second scroll (see col. 2, lines 53-58) via the first drive body and the second drive body respectively.

    PNG
    media_image1.png
    891
    866
    media_image1.png
    Greyscale

Fig. A: Edited fig. 1 of Suzuki to show claim interpretation.
Suzuki remains silent on a first tip seal disposed on at least a portion of an edge of the first involute; and a second tip seal disposed on at least a portion of an edge of the second involute.
However, Crum teaches a scroll compressor, comprising: a first tip seal (seal 29; see ¶30) disposed on at least a portion of an edge of the first involute (see ¶17: involute of one of the scrolls 21, 23); and a second tip 
Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to provide tip seals as taught by Crum on first and second involutes in the scroll device of Suzuki for the purpose of sealing the compression chamber in the scroll device, as evidenced by Ishii (see ¶2). Doing so would prevent the leakage of the compressed fluid from the compression chamber towards the inlet, thus enhancing the performance of the scroll device.
Suzuki also remains silent on the third axis of rotation equidistant from the first axis of rotation and the second axis of rotation.
However, John teaches the co-rotating scroll device, comprising (in figs. 5-7 and col. 6, lines 42-69): 
a housing (formed by 90, 91); 
a first scroll (94+95) rotatably mounted within the housing and having a first axis of rotation (axis c of gear 92; gear 92 rotates asserted scroll 94+95) and a first involute (involute spiral/scroll wrap of 94, 95); 
a second scroll (96+97) rotatably mounted within the housing and having a second axis of rotation (axis d of gear 93; gear 93 rotates asserted scroll 96+97) and a second involute (involute spiral/scroll wrap of 96, 97), the second axis of rotation (axis d of gear 93) offset from the first axis of rotation (in view of disclosure in col. 7, lines 38-42); and 
a drive shaft (98) having a third axis of rotation (in vertical direction, in fig. 6) equidistant from the first axis of rotation (axis c) and the second axis of rotation (axis d) [fig. 7 which shows first axis c and second axis d is a sectional view taken along lines 7—7 in fig. 5, thus in fig. 6 the axis c and axis d are in vertical direction but offset in a direction that is into and out of the page; therefore making the third axis (in vertical direction as well in fig. 6) of drive shaft 98 equidistance from the first and second axis], the drive shaft (98) configured to transmit torque from the motor to each of the first scroll and the second scroll (see col. 6, lines 50-58).
Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to make the third axis of rotation equidistant from the first axis of rotation and the second axis of rotation in the scroll device of Suzuki using the teaching of John because such an arrangement of the components in the scroll device helps reducing the vibration in the scroll device, as recognized by John (col. 6, lines 70-75 and col. 7, lines 1-5).
In reference to claim 13, Suzuki teaches the co-rotating scroll device, wherein (see col. 2, lines 53-58) the drive shaft (5) transmits torque to each of the first scroll and the second scroll via a plurality of belts (6, 7) and pulleys (3, 4).
In reference to claim 14, Suzuki teaches the co-rotating scroll device, wherein when the motor operates at a first rotational speed, the first scroll and the second scroll are configured to rotate at a second rotational speed different
In reference to claim 23, Suzuki teaches the co-rotating scroll device, wherein the plurality of belts and pulleys comprises a first belt (6) and a first pulley (1c) configured to drive the first scroll and a second belt (7) and a second pulley (2c) configured to drive the second scroll.
In reference to claim 24, Suzuki teaches the co-rotating scroll device, wherein the first pulley (1c) is positioned on the first circumferential portion (“fcp” in fig. A above) and the second pulley (2c) is positioned on the second circumferential portion (“scp” in fig. A above), wherein the one of the first pair of bearings (13) is positioned on a first side of the first pulley (left side of 1c) and the another one of the first pair of bearings (11) is positioned on a second side of the first pulley (inner circumferential side of 1c), and wherein the one of the second pair of bearings (14) is positioned on a first side of the second pulley (right side of 2c) and the another one of the second pair of bearings (12) is positioned on a second side of the second pulley (inner circumferential side of 2c).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Crum, John, Ishii (evidence reference) and Moroi et al. (US 2003/0017070 – herein after Moroi).
Suzuki remains silent on wherein the motor is liquid cooled.
However, Moroi teaches the compressor system wherein the motor (labelled “drive motor unit” in fig. 1) is liquid cooled (see ¶3, last 4 lines and ¶43).
Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to cool or radiate heat from the motor in the co-rotating scroll device of Suzuki by liquid as taught by Moroi in order to Moroi (in ¶3).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Crum, John, Ishii (evidence reference) and Neufelder et al. (US 2012/0240847 – herein after Neufelder).
Suzuki teaches the co-rotating scroll device with the motor (see col. 2, lines 53-58) connected to the drive shaft (5).
Suzuki does not teach the use of a jaw coupling between the drive shaft and the motor.
However, Neufelder teaches the use of a jaw coupling (120, in fig. 2 and ¶22) between the drive shaft and the driven shaft.
Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to provide a jaw coupling as taught by Neufelder between the shaft (5) and the motor in the co-rotating scroll device of Suzuki because this coupling allows the output shaft of the driver to provide a rotational torque to the input shaft of the driven member even when the output shaft of the driver and the input shaft of the driven member are misaligned, as recognized by Neufelder (in ¶21). Furthermore, the coupling of Neufelder may further absorbs impulse forces outputted by the motor, thus preventing these forces from being input to the driven shaft, which may increase the life of the components of the pump device, as recognized by Neufelder (in ¶34).
Claims 25 – 27 and 30 – 32 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (US 5,358,387 – herein after Suzuki) in view of John Mikulasek (US 2,475,247 – herein after John).
In reference to claim 25, Suzuki teaches a co-rotating scroll device (in fig. 1) comprising: 
a housing (formed by 8, 9); 
a first scroll (1) rotatably mounted (col. 2, lines 27-31) within the housing and having a first axis of rotation (axis of boss 8a, as per disclosure in col. 2, lines 32-37) and a first involute (1b; involute spiral/scroll wrap of 1);
a second scroll (2) rotatably mounted (col. 2, lines 27-31) within the housing and having a second axis of rotation (axis of boss 9a, disclosure in col. 2, lines 32-37) and a second involute (2b; involute spiral/scroll wrap of 2), the second axis of rotation (axis of boss 9a) offset from the first axis of rotation (in view of disclosure in col. 2, lines 32-37: the claimed feature of the second axis being offset from the first axis is present); 
a motor (see col. 2, lines 53-58); and 
a drive shaft (5) having a third axis of rotation (in horizontal direction) distant from the first axis of rotation and the second axis of rotation (as seen in fig. 1), the drive shaft configured to transmit torque from the motor, via a rotation of the drive shaft about the third axis of rotation in a first drive rotation direction, to each of the first scroll and the second scroll causing each of the first scroll and the second scroll (see col. 2, lines 53-58) to rotate about the first axis of rotation, respectively, in the first drive rotation direction [pulleys present between the motor and the scroll 
Suzuki remains silent on the third axis of rotation equidistant from the first axis of rotation and the second axis of rotation.
However, John teaches the co-rotating scroll device, comprising (in figs. 5-7 and col. 6, lines 42-69): 
a housing (formed by 90, 91); 
a first scroll (94+95) rotatably mounted within the housing and having a first axis of rotation (axis c of gear 92; gear 92 rotates asserted scroll 94+95) and a first involute (involute spiral/scroll wrap of 94, 95); 
a second scroll (96+97) rotatably mounted within the housing and having a second axis of rotation (axis d of gear 93; gear 93 rotates asserted scroll 96+97) and a second involute (involute spiral/scroll wrap of 96, 97), the second axis of rotation (axis d of gear 93) offset from the first axis of rotation (in view of disclosure in col. 7, lines 38-42); and 
a drive shaft (98) having a third axis of rotation (in vertical direction, in fig. 6) equidistant from the first axis of rotation (axis c) and the second axis of rotation (axis d) [fig. 7 which shows first axis c and second axis d is a sectional view taken along lines 7—7 in fig. 5, thus in fig. 6 the axis c and axis d are in vertical direction but offset in a direction that is into and out of the page; therefore making the third axis (in vertical direction as well in fig. 6) of drive shaft 98 equidistance from the first and second axis], the drive 
Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to make the third axis of rotation equidistant from the first axis of rotation and the second axis of rotation in the scroll device of Suzuki using the teaching of John because such an arrangement of the components in the scroll device helps reducing the vibration in the scroll device, as recognized by John (col. 6, lines 70-75 and col. 7, lines 1-5).
In reference to claim 26, Suzuki teaches the co-rotating scroll device (in fig. 1) comprising: 
a first pulley (1c) configured to cause the first scroll to rotate about the first axis of rotation; 
a second pulley (2c) configured to cause the second scroll to rotate about the second axis of rotation;
a first belt (6) connecting the drive shaft and the first pulley; and
a second belt (7) connecting the drive shaft and the second pulley, wherein torque is transmitted from the motor to the first scroll via the first pulley and the first belt and torque is transmitted from the motor to the second scroll via the second pulley and the second belt.
In reference to claim 27, Suzuki teaches the co-rotating scroll device, wherein when the motor operates at a first rotational speed, the first scroll and the second different than the first rotational speed (due to the presence of pulleys between the motor and the scroll).
In reference to claim 30, Suzuki teaches the co-rotating scroll device, further comprising a first pair of bearings (13+11) configured to support the first scroll and a second pair of bearings (14+12) configured to support the second scroll.
In reference to claim 31, see rejection of claims 25 and 26 above.
In reference to claim 32, see rejection of claim 27 above.
Claims 28 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of John and Moroi et al. (US 2003/0017070 – herein after Moroi).
Suzuki remains silent on wherein the motor is liquid cooled.
However, Moroi teaches the compressor system wherein the motor (labelled “drive motor unit” in fig. 1) is liquid cooled (see ¶3, last 4 lines and ¶43).
Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to cool or radiate heat from the motor in the co-rotating scroll device of Suzuki by liquid as taught by Moroi in order to increase the durability/lifetime of the motor because excessive heat causes damage to the motor, as recognized by Moroi (in ¶3).
Claims 29 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of John and Neufelder et al. (US 2012/0240847 – herein after Neufelder).
Suzuki teaches
Suzuki does not teach the use of a jaw coupling between the drive shaft and the motor.
However, Neufelder teaches the use of a jaw coupling (120, in fig. 2 and ¶22) between the drive shaft and the driven shaft.
Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to provide a jaw coupling as taught by Neufelder between the shaft (5) and the motor in the co-rotating scroll device of Suzuki because this coupling allows the output shaft of the driver to provide a rotational torque to the input shaft of the driven member even when the output shaft of the driver and the input shaft of the driven member are misaligned, as recognized by Neufelder (in ¶21). Furthermore, the coupling of Neufelder may further absorbs impulse forces outputted by the motor, thus preventing these forces from being input to the driven shaft, which may increase the life of the components of the pump device, as recognized by Neufelder (in ¶34).
Claims 11, 12, 14, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Sakai, Jun (JPS 63173870 – herein after Sakai) in view of Crum et al. (US 2019/0293070 – herein after Crum), John Mikulasek (US 2,475,247 – herein after John) and evidenced by Ishii et al. (US 2019/0353162 – herein after Ishii).
In reference to claim 11, Sakai teaches a co-rotating scroll device (10; in disclosed figures) comprising: 
a housing (31); 
a first scroll (16a) rotatably mounted within the housing and having a first axis of rotation (as seen in fig. 1 or fig. B below, labelled “1st axis”), a first involute a first drive body (see fig. B below: shaded region in 18a), the first drive body having a first width (in axial direction) and a first circumferential portion (portion on outer circumferential side on which 32a is disposed);
a first pair of bearings (30a; labelled “1st pair” in fig. B below) configured to support the first scroll (16a), one of the first pair of bearings disposed on a first side (left side) of the first width of the first drive body and another one of the first pair of bearings disposed on a second side (right side) of the first width of the first drive body; 
a second scroll (16b) rotatably mounted within the housing and having a second axis of rotation (as seen in fig. 1 or fig. B below, labelled “2nd axis”), a second involute (22b; involute spiral/scroll wrap of second scroll 16b), and a second drive body (see fig. B below: shaded region in 18b), the second drive body having a second width (in axial direction) and a second circumferential portion (portion of 18b on outer circumferential side on which 32b is disposed), the second axis of rotation offset from the first axis of rotation (by eccentricity “e”, in view of disclosure on page 2, lines 48-51); 
a second pair of bearings (30b; labelled “2nd pair” in fig. B below) configured to support the second scroll (16b), one of the second pair of bearings disposed on a first side (right side) of the second width of the second drive body and another one of the second pair of bearings disposed on a second side (left side) of the second width of the second drive body;
a motor (44); and 
a drive shaft (38) having a third axis of rotation (as seen in fig. 1 or fig. B below, labelled “3rd axis”) distant from the first axis of rotation and the second axis of rotation (as seen in fig. 1), the drive shaft configured to transmit torque from the motor to each of the first scroll and the second scroll via the first drive body and the second drive body respectively.

    PNG
    media_image2.png
    732
    1027
    media_image2.png
    Greyscale

Fig. B: Edited fig. 1 of Sakai to show claim interpretation.
Sakai remains silent on a first tip seal disposed on at least a portion of an edge of the first involute; and a second tip seal disposed on at least a portion of an edge of the second involute.
However, Crum teaches a scroll compressor, comprising: a first tip seal (seal 29; see ¶30) disposed on at least a portion of an edge of the first involute (see ¶17: involute of one of the scrolls 21, 23); and a second tip seal (seal 29; see ¶30) disposed on at least a portion of an edge of the second involute (see ¶17: involute of other of the scrolls 21, 23).
Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to provide tip seals as taught by Crum on first and second involutes in the scroll device of Sakai for the purpose of sealing the compression chamber in the scroll device, as evidenced by Ishii (see ¶2). Doing so would prevent the leakage of the compressed fluid from the compression chamber towards the inlet, thus enhancing the performance of the scroll device.
Sakai also remains silent on the third axis of rotation equidistant from the first axis of rotation and the second axis of rotation.
However, John teaches the co-rotating scroll device, comprising (in figs. 5-7 and col. 6, lines 42-69): 
a housing (formed by 90, 91); 
a first scroll (94+95) rotatably mounted within the housing and having a first axis of rotation (axis c of gear 92; gear 92 rotates asserted scroll 94+95) and a first involute (involute spiral/scroll wrap of 94, 95); 
a second scroll (96+97) rotatably mounted within the housing and having a second axis of rotation (axis d of gear 93; gear 93 rotates asserted scroll 96+97) and a second involute (involute spiral/scroll wrap of 96, 97), the second axis of rotation (axis d of gear 93) offset from the first axis of rotation (in view of disclosure in col. 7, lines 38-42); and 
a drive shaft (98) having a third axis of rotation (in vertical direction, in fig. 6) equidistant from the first axis of rotation (axis c) and the second axis of rotation (axis d) [fig. 7 which shows first axis c and second axis d is a sectional view taken along lines 7—7 in fig. 5, thus in fig. 6 the axis c and axis d are in vertical direction but offset in a direction that is into and out of the page; therefore making the third axis (in vertical direction as well in fig. 6) of drive shaft 98 equidistance from the first and second axis], the drive shaft (98) configured to transmit torque from the motor to each of the first scroll and the second scroll (see col. 6, lines 50-58).
Sakai teaches (see page 4 of translation, lines 125-127) “In the above embodiment, the drive shaft (38) and the rotation shaft (18) are arranged side by side in parallel, but the arrangement can be appropriately changed, such as by arranging them in parallel in the vertical direction”. Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to make the third axis of rotation equidistant from the first axis of rotation and the second axis of rotation in the scroll device of Sakai using the teaching of John because such an arrangement of the components in the scroll device helps reducing the vibration in the scroll device, as recognized by John (col. 6, lines 70-75 and col. 7, lines 1-5).
In reference to claim 12, Sakai teaches the co-rotating scroll device, wherein (fig. 1) the drive shaft (38) transmits torque to each of the first scroll (16a) and the second scroll (16b) via a plurality of gears
In reference to claim 14, Sakai teaches the co-rotating scroll device, wherein when the motor operates at a first rotational speed, the first scroll and the second scroll are configured to rotate at a second rotational speed different than the first rotational speed {due to the presence of gear(s)}.
In reference to claim 21, Sakai teaches the co-rotating scroll device, wherein (as seen in fig. 1) the plurality of gears comprises a first gear (32a) configured to drive the first scroll and a second gear (32b) configured to drive the second scroll (16b).
In reference to claim 22, Sakai teaches the co-rotating scroll device, wherein the first gear (32a) is positioned on the first circumferential portion (of 18a) and the second gear (32b) is positioned on the second circumferential portion of 18b), wherein the one of the first pair of bearings (30a) is positioned on a first side of the first gear (left side of 32a) and the another one of the first pair of bearings (30a) is positioned on a second side of the first gear (right side of 32a), and wherein the one of the second pair of bearings (30b) is positioned on a first side of the second gear (right side of 32b) and the another one of the second pair of bearings (30b) is positioned on a second side of the second pulley (left side of 32b).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Sakai in view of Crum, John, Ishii (evidence reference) and Moroi et al. (US 2003/0017070 – herein after Moroi).
Sakai remains silent on wherein the motor is liquid cooled.
However, Moroi teaches
Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to cool or radiate heat from the motor in the co-rotating scroll device of Sakai by liquid as taught by Moroi in order to increase the durability/lifetime of the motor because excessive heat can cause damage to the motor, as recognized by Moroi (in ¶3).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Sakai in view of Crum, John, Ishii (evidence reference) and Neufelder et al. (US 2012/0240847 – herein after Neufelder).
Sakai teaches the co-rotating scroll device with the motor (44) being connected to the drive shaft (38) via a flexible coupling (42).
Sakai remains silent on the coupling being a jaw coupling.
However, Neufelder teaches the use of a flexible coupling (120, in fig. 2 and ¶22), wherein the flexible coupling is a jaw coupling, between the drive shaft and the driven shaft.
Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to substitute the generic coupling of Sakai with a jaw coupling as taught by Neufelder in order to obtain the predictable result of transferring the torque from the drive shaft to the driven shaft. KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007). Furthermore, the flexible coupling of Neufelder provides the following advantages: (i) allows the output shaft of the driver to provide a rotational torque to the input shaft of the driven member even when the output shaft of the driver and the input shaft of the driven member are misaligned, as recognized by Neufelder (in ¶21); Neufelder (in ¶34).
Response to Arguments
The arguments filed February 8, 2022 have been fully considered.
Argument 1 (page 8, last three lines): Suzuki does not teach the location of bearings as claimed, i.e. “the pair of bearings of claim 11 are separated by a drive body, whereas the bearings of Suzuki are adjacent to each other”.
The claim amendment to the independent claim 11 does not require the bearings to be separated as argued, i.e. being separated or located as shown in the drawings of the instant application. The first and second sides does not need to be opposite in the axial direction as applicant argues. Thus, the above argument is not found to be persuasive.
Argument 2 (page 11 onwards): Suzuki and Mikusalek cannot be combined because Mikusalek teaches the use of gears and Suzuki teaches the use of belts.
This is not found to be persuasive because the combination of teaching from Mikusalek into Suzuki does not require the use of gears but rather particular positioning of the drive axis or axis of the drive shaft.
All other arguments made in view of the amendment are further moot because of change in scope to the independent claim 11. As a result, the prior arts have been re-evaluated and re-applied to claim 11 and/or a new ground(s) of rejection is made in view of newly found reference of Sakai.  
Conclusion
Kitora et al. discloses a co-rotating scroll device that uses pulleys or gears.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIRAG JARIWALA whose telephone number is (571)272-0467. The examiner can normally be reached M-F 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHIRAG JARIWALA/Examiner, Art Unit 3746                                                                                                                                                                                                        /DEVON C KRAMER/Supervisory Patent Examiner, Art Unit 3746